Citation Nr: 1515142	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for depression, to include as secondary to a service-connected neck disability.  

2. Service connection for a variously diagnosed psychiatric disability, to include depression, dysthymic disorder, anxiety, panic disorder, and bipolar disorder, and to include as secondary to a service-connected neck disability.  

3. Entitlement to an initial rating in excess of 50 percent for pain disorder.  

4. Entitlement to an effective date earlier than February 17, 2012, for the grant of service connection for pain disorder.  


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, a March 2013 rating decision by the RO granted service connection for pain disorder, rated 50 percent, effective February 17, 2012.  In a June 2013 statement from her representative, the Veteran disagreed with the initial rating and effective date assigned for pain disorder.  As discussed below, the Board finds that the Veteran has filed timely notices of disagreement (NODs) with the initial rating and effective date awarded for pain disorder by the March 2013 rating decision, requiring the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are identified as issues numbered 3 and 4 on the first page of this decision.  

In September 2010, the Veteran filed to reopen the claim of service connection for depression.  In the April 2011 rating decision currently on appeal, the RO reopened the claim and addressed the issue on the merits.  Notwithstanding, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

The issues of entitlement to an initial rating in excess of 50 percent for pain disorder and an effective date earlier than February 17, 2012, for the grant of service connection for pain disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a February 2012 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. An unappealed August 2010 rating decision by the RO denied service connection for depression based essentially on findings that there was no evidence of a nexus between such disability and her service or her service-connected neck disability; new and material evidence was not received during the one-year appeal period.

2. Evidence received since the August 2010 rating decision by the RO includes private and VA medical opinions tend to show that the Veteran's depression is aggravated by her service-connected neck disability; relates to an unestablished fact necessary to substantiate the claim of service connection for depression; and raises a reasonable possibility of substantiating such claim.  

3. The Veteran's depression is reasonably shown to be aggravated by her service-connected neck disability.  


CONCLUSIONS OF LAW

1. The August 2010 rating decision by the RO denying service connection for depression, to include as secondary to a service-connected neck disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.302 (2014).  

2. Evidence received since the August 2010 RO decision that denied service connection for depression, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3. On de novo review, service connection for depression is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Reopening of the Claim

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

A June 2001 rating decision by the RO denied the Veteran's claim of service connection for depression based essentially on findings that a VA examiner's negative opinion outweighed a positive opinion provided by a VA licensed clinical social worker at the clinic where she had been receiving mental health treatment for 4 years.  In a July 2001 letter, the Veteran was notified of that decision; she did not appeal the decision.  Additional evidence received within the year following is either cumulative or redundant of evidence in the record in June 2001.  Notably, April and July 2000 VA hospital records related to admission for psychiatric treatment were previously considered by the November 2000 VA examiner.  Further, a May 2002 VA treatment record that shows a complaint of panic attacks does not relate to an unestablished fact (i.e., nexus to service or to a service-connected disability) necessary to substantiate the claim of service connection for depression.  Additionally none of her statements (including the August 2001, November 2001, and March 2002 statements) related to the claim of service connection for depression which had been denied by the June 2001 rating decision.  Therefore, the evidence received within the year following the July 2001 notification of the denial is not new and material.  Consequently, the June 2001 decision is final.  38 U.S.C.A. § 7105.   

The Veteran's October 2004 petition to reopen the claim of entitlement to service connection for depression was denied by an August 2005 rating decision by the RO.  The Veteran was notified of that decision in a September 2005 letter; she did not appeal the decision.  Evidence received within the year following was not new and material, as it did not relate to her claim of service connection for depression.  Consequently, the August 2005 rating decision is final.  38 U.S.C.A. § 7105.  

In June 2008, the Veteran again petitioned to reopen the claim of service connection for depression, which was denied by the RO in a November 2008 rating decision based essentially on findings that the evidence did not show that the Veteran's depression was related to service or a service-connected neck disability.  A December 1, 2008, letter notified the Veteran of that decision.  She did not appeal the decision November 2008 RO decision, nor did VA receive any additional evidence during the one-year appeal period.  Hence, the November 2008 RO decision became final.  38 U.S.C.A. § 7105.  

On December 9, 2009, the Veteran petitioned to reopen the claim of service connection for depression, which was denied by a March 2010 RO rating decision.  The RO notified the Veteran of that decision in an April 2010 letter.  In a May 2010 statement, the Veteran asserted that she has had depression due to pain from her neck disability since her injury in service.  She also submitted 4 internet articles that discuss the relationship between chronic pain and depression.  An August 2010 rating decision by the RO readjudicated the claim and denied service connection for depression, to include panic attacks and bipolar disorder, based essentially on findings that there was no evidence of a nexus between her depression and service or the service-connected neck disability.  The RO notified her of the decision in an August 2010 letter.  Additional evidence received in the year following, including VA treatment records and her September 2010 statements, was either cumulative or redundant of evidence already of record at the time of the August 2010 rating decision.  Consequently, the August 2010 rating decision by the RO is final.  38 U.S.C.A. § 7105.   

Evidence received since the August 2010 rating decision includes a December 2011 private medical opinion from A.F., Ph.D., which indicates that the Veteran has diagnoses of major depressive disorder and pain disorder associated with both psychological factors and a general medical condition.  Dr. A.F. opined that "[w]hile there is a history of significant depressive and anxious symptoms, as well as substance dependence, the salient factor in her current psychological condition is clearly related to her service-connected medical condition," and that "it is more likely than not that [the Veteran's] psychological condition is associated with the injury that occurred while in the military service."  Furthermore, a March 2013 VA examiner's opinion indicates that "[i]t is at least as likely as not (50/50 probability) that the veteran's depressive symptoms have been moderately exacerbated by her service-connected cervical spine injury."  Such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for depression, to include as secondary to a service-connected neck disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  

On De Novo Review

Having reopened the Veteran's claim of service connection for depression, the analysis turns to de novo review of the claim.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims held that an appellant's diagnoses which arise from the same symptoms for which she is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim she did submit.  Thus, as the Board has reopened the Veteran's claim of entitlement to service connection for depression, to include as secondary to a service-connected neck disability, the Board finds that the Veteran's claim should be recharacterized as entitlement to service connection for a variously diagnosed psychiatric disability, to include depression, and to include as secondary to a service-connected neck disability.  As noted above, the Veteran is already service-connected for pain disorder.  The Board notes in passing that the assignment of separate ratings for a psychiatric disability under various diagnostic codes is not permitted where the symptomatology of one psychiatric condition is duplicative or overlapping with the symptomatology of another psychiatric condition.  See 38 C.F.R. § 4.14.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran asserts that her service-connected neck disability caused or aggravated her depression.  Her STRs show that she was seen for complaints of spousal abuse in July 1990, when she reported a history of counseling for relationship issues with her father and husband.  Her STRs (including the April 1989 service enlistment examination, June 1990 and January 1992 service examinations for chamber flight qualification, and June 1992 medical evaluation board summary) are otherwise silent for any complaints, treatment, findings, or diagnosis related to a psychiatric disorder.  VA treatment records show reports of longstanding depression since 1987 (prior to service) and a history of drug and alcohol dependence that began prior to service.  However, a December 2011 private medical opinion from Dr. A.F. indicates that "[w]hile there is a history of significant depressive and anxious symptoms, as well as substance dependence, the salient factor in her current psychological condition is clearly related to her service-connected medical condition," and that "it is more likely than not that [the Veteran's] psychological condition is associated with the injury that occurred while in the military service."  Furthermore, a March 2013 VA examiner diagnosed personality disorder, dysthymic disorder, pain disorder, and polysubstance dependence (in full sustained remission), and opined that "[i]t is at least as likely as not (50/50 probability) that the veteran's depressive symptoms have been moderately exacerbated by her service-connected cervical spine injury."  Although the examiner noted that the Veteran's personality disorder and polysubstance dependence were not caused by her service-connected neck disability, the examiner opined that "it is impossible to definitively comment" on "the baseline manifestations of the conditions which have been exacerbated by the service-connected injury and the increased manifestations of the[] conditions which are due to the service-connected disability."  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran's depression is aggravated by the service-connected neck disability.  Accordingly, service connection for depression, as secondary to the service-connected neck disability, is warranted.  The Board notes other psychiatric diagnoses during the appeal period, to include depression, dysthymic disorder, anxiety, panic disorder, and bipolar disorder, and finds that this grant encompasses all her psychiatric symptomatology, however diagnosed.  


ORDER

Since new and material evidence has been received to reopen the claim of service connection for depression, the claim is reopened; on de novo review, service connection for depression is granted.  


REMAND

As discussed in the introduction above, in a June 2013 statement, the Veteran disagreed with the March 2013 rating decision, which awarded a 50 percent rating for pain disorder, effective February 17, 2012.  The Veteran's June 2013 statement is a timely NOD with the initial rating and effective date awarded for pain disorder by the March 2013 rating decision.  Thus, the Veteran has initiated appeals of those issues.  However, an SOC has not been issued with respect to the claims of entitlement to an initial rating in excess of 50 percent for pain disorder and entitlement to an effective date earlier than February 17, 2012, for the grant of service connection for pain disorder.  Consequently, the Board is required to remand the matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with an SOC with respect to her claims for an increased rating for pain disorder and an earlier effective date for the grant of service connection for pain disorder.  Afford her and her attorney a reasonable opportunity for response.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect her appeal of these issues to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


